Citation Nr: 0104369	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-24 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress syndrome (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel






INTRODUCTION

The appellant served on active duty from October 1962 to June 
1985.  In May 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, granted the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and assigned an initial 
rating of 30 percent, effective from August 19, 1998, the 
date of receipt of his claim for PTSD.  He has appealed to 
the Board of Veterans' Appeals (Board) for a higher initial 
rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  As a result of his PTSD, which is severe, the appellant 
experiences recurring flashbacks, nightmares, crying spells, 
intrusive thoughts, depression and GAF scores of 40-45.

3.  There are no clinical indications of total occupational 
and social impairment attributable to the PTSD, due to such 
symptoms as: gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
persistent danger of hurting one's self or others, or an 
inability to perform the activities required of daily living, 
such as maintaining a minimal degree of personal hygiene, or 
indications of disorientation to time, place, person, or 
situation, or significant memory loss.

4.  The appellant's PTSD is not so severe that it renders 
impractical the application of the regular schedular 
standards.




CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, but no higher, 
have been met.  38 U.S.C.A. §§ 1155, (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities which is 
based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  And after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
cases where, as here, a veteran is contesting the propriety 
of the initial rating assigned for the disability at issue, 
just after establishing entitlement to service connection for 
it, the Board also must consider whether the veteran is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appellant currently has a 30 percent rating for his PTSD 
as determined by the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  A 30 percent rating is 
warranted under this code if there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted if there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The appellant alleges that the severity of his PTSD symptoms 
is commensurate with a rating higher than the assigned 30 
percent.  As primary support for his claim for a higher 
rating, he cites statements that were submitted on his behalf 
by his counseling psychologist at the Vet Center in Biloxi, 
Mississippi, and by his treating psychiatrist at the VA PTSD 
outpatient clinic in Gulfport, Mississippi.

The counseling psychologist at the Vet Center in Biloxi 
indicated, in an April 1999 statement, that the appellant 
initially was evaluated at that facility in August 1997 to 
determine whether he had PTSD; a diagnostic assessment showed 
that he did.  The counseling psychologist also indicated the 
evaluation showed the appellant had severe, chronic PTSD, and 
that his symptoms at the time of his intake included: anger, 
anxiety reactions, survivor's guilt, guilt over acts 
committed, intrusive thoughts, nightmares, flashbacks, 
relationship difficulty and social isolation.  The counseling 
psychologist went on to note that, since the initial 
assessment and evaluation, the appellant had been in and out 
of counseling at the Biloxi Vet Center and had received 
additional intermittent treatment from the psychiatrist at 
the VA PTSD outpatient clinic in Gulfport, where he was 
prescribed an anti-depressant for depression arising from the 
PTSD.  The counseling psychologist also cited the appellant's 
reluctance to talk about his history of trauma in combat, 
which in turn had made it very difficult to address his 
problems, and noted also that he had a lengthy history of 
alcohol abuse that he utilized to forget and numb memories of 
the past.

In the remainder of the statement, the counseling 
psychologist pointed out that, several months earlier, the 
appellant had been involved in a domestic altercation 
resulting in the dissolution of his marriage; that he again 
had resorted to social isolation brought on by his severe 
PTSD; that he had a good job, but also was experiencing 
industrial impairment directly related to his PTSD problems 
which included problems with authority figures and difficulty 
working with others; and that his present level of 
functioning was fair to poor.  The counseling psychologist 
said the appellant would greatly benefit from an in-patient 
PTSD program; that he would continue to be seen at the Biloxi 
Vet Center for his PTSD and related problems; and that his 
present Global Assessment of Functioning (GAF) score was 40.

The treating psychiatrist at the VA PTSD outpatient clinic in 
Gulfport made very similar comments in his statement, in July 
1999.  He said the appellant experiences nightmares, 
flashbacks, and intrusive thoughts as a result of his PTSD.  
He also stated that the appellant avoids talking about any 
event that reminds him of Vietnam; that he has a numb affect; 
that he has tried unsuccessfully several self-coping skills 
in the past; that he continues to receive therapy at the Vet 
Center in Biloxi; that he has difficulty concentrating and 
with his memory; that he avoids any stressful events or 
crowds; that he tends to isolate himself; that he has 
difficulty maintaining a relationship and jobs; and that his 
GAF score is 45.

The DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth 
Edition) (DSM-IV) describes a 41 to 50 rating as involving 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  A 31 to 40 rating is 
described as involving some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking or mood.  
The examples given included that of a man who avoided 
friends, neglected family and was unable to keep a job.  

The favorable opinions of the appellant's counseling 
psychologist at the Biloxi Vet Center and his treating 
psychiatrist at the VA PTSD outpatient clinic in Gulfport are 
in stark contrast to the opinions of a different VA 
psychiatrist who examined him for compensation purposes in 
May 1999, and another VA physician who earlier had evaluated 
and treated him while he was hospitalized at a VA medical 
center (VAMC) from November to December 1998.  Although those 
doctors also confirmed that he experiences most, if not all, 
of the PTSD symptoms alleged (nightmares, flashbacks, 
associated depression, crying spells, etc.), they did not 
believe that his symptoms were as severe or frequent.

The November to December 1998 hospitalization at the VAMC was 
primarily for treatment of alcoholism; the appellant had been 
arrested during the previous five weeks for driving under the 
influence of alcohol (DUI) and he had also spent a night in 
jail in connection with an incident of domestic violence 
against his wife.  So his doctors admitted him to the 
Residential Substance Abuse Treatment Program (SATP).  His 
GAF score at the time of admission was 70 which, according to 
DSM-IV, is indicative of only "mild" symptoms or 
impairment, e.g., a depressed mood.  At the time of 
discharge, his GAF score was 78 which, according to DSM-IV, 
is indicative of only "transient" symptoms, e.g., 
difficulty concentrating after a family argument, and no more 
than "slight" impairment in social and occupational 
functioning.  During his entire stay in the hospital, he was 
well oriented to time, place, person, and situation, and he 
was completely coherent.  There also was no evidence of any 
overt thought disorder or impairment of his memory.  
Furthermore, he fully participated in all of the activities 
of the Residential Substance Abuse Treatment Program, 
attended all of the meetings and lectures, participated in 
daily group therapy, and completed all of his assignments.  
In discussions with the hospital staff just prior to his 
discharge, he seemed to have gained pretty good insight into 
his addiction, albeit still with sort of limited insight.  He 
also remained somewhat superficial.  

Other evidence of record reveals the appellant received 
follow-up outpatient treatment during the next several months 
for his alcohol abuse and his PTSD.  During his May 1999 VA 
psychiatric evaluation, however, the appellant said that he 
drank about two or three beers each night to help him go to 
sleep.  He also said that he was no longer receiving any 
treatment for his addiction to alcohol or for his PTSD, but 
that he was under less stress, feeling better, and had fewer 
problems since the departure of his wife and stepson from the 
home.  He went on to note that his nightmares did not occur 
as frequently as before (only occasionally, about once a 
month or so), and that he did not feel that they were 
particularly bothersome at the moment.  But he said that he 
had experienced the flashbacks even more often than 
previously (several times each week), which led to the 
incident of domestic violence, and that he continued to lead 
a somewhat isolated life coming home from work and simply 
going to his house and staying there.  He said that he did 
not socialize much with anyone, and that he kept to himself 
most of the time.  He added, though, that his symptoms, 
including his binge drinking during the evenings, had not 
negatively influenced or interfered with his job performance 
in any way, noting that he had been working for 14 years as a 
supervisor for one of the government programs in charge of 
maintaining equipment for the Apache helicopters, and that he 
apparently was doing a good job and doing quite well in his 
career.  Although he sometimes got depressed, it was never 
serious to the point that he was either homicidal or 
suicidal, except for the incident of domestic violence 
previously mentioned.

The VA examiner noted that the appellant was pleasant and 
cooperative; that he was only slightly depressed; and that 
his sensorium was intact in that he was fully oriented to 
time, place, person, and situation.  His mood was said to be 
one of mild to moderate depression, and even though his 
affect was somewhat blunted, his thought content revealed no 
psychotic manifestations such as hallucinations, delusions, 
referential thinking, or paranoid ideas.  The VA examiner 
indicated the appellant's judgment was somewhat questionable 
in view of his continued drinking, but that he appeared to be 
competent to manage his finances.  In the overall diagnostic 
assessment of the severity of the PTSD, the examining VA 
psychiatrist indicated the appellant was only experiencing 
moderate symptoms with depression, and that his GAF score was 
60.  According to DSM-IV, that GAF score is indicative of 
only "moderate" symptoms, e.g., a flat affect and 
circumstantial speech, occasional panic attacks, or 
"moderate" difficulty in social and occupational 
functioning.

As is apparent, there is some obvious discrepancy among the 
various psychiatrists and psychologists who have examined and 
evaluated the veteran as to the actual severity of his PTSD.  
But in deciding whether he is entitled to a higher rating for 
the condition, it is the Board's responsibility to weigh the 
evidence for and against the claim and to decide where to 
give credit and where to withhold the same and, in so doing, 
to accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Of course this responsibility is 
somewhat more difficult when, as here, medical opinions 
diverge.  And at the same time, the Board is mindful that it 
cannot make its own independent medical determination and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here though, there are.

The Board finds that the favorable opinions of the 
appellant's treating psychiatrist at the VA PTSD outpatient 
clinic in Gulfport and of his counseling psychologist at the 
Vet Center in Biloxi are far more probative of the actual 
severity of his PTSD, all things considered, than are the 
contrary opinions of the VA physician who evaluated and 
treated him from November to December 1998 while he was 
hospitalized at the VAMC, and the VA psychiatrist who 
examined him for compensation purposes in May 1999.  This is 
partly because the VA psychiatrist who examined the appellant 
for compensation purposes in May 1999 acknowledged in the 
report of his evaluation that he did not have any access 
whatsoever to any of the appellant's pertinent medical 
treatment records.  Such access is absolutely essential in a 
case like this because the medical opinion provided must be a 
fully informed one that takes into account the veteran's 
entire medical history and circumstances.  See, e.g., EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Waddell v. Brown, 5 
Vet. App. 454, 456 (1993).  But the Board also recognizes 
that the treating psychiatrist at the VA PTSD outpatient 
clinic in Gulfport and the counseling psychologist at the Vet 
Center in Biloxi based their opinions on the results of 
ongoing treatment over a period of many months, rather than 
on the basis of an isolated, one-time examination.  So they 
had the benefit of observing the appellant's mental status 
during a much longer period of time, which in turn provides 
the best opportunity to determine the overall severity of his 
PTSD, accounting for times when it may not have been as 
severe as at others due to fluctuating symptoms.  See 
Fenderson, 12 Vet. App. at 126.  Consequently, since his 
primary care providers indicated that his GAF score ranged 
from only 40 to 45, which was much worse than the GAF scores 
of 60, 70, and 78 reported by the others, the Board finds 
that the severity of his PTSD is best approximated by a 70 
percent rating under the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  Therefore, this is the rating 
that must be assigned.  See 38 C.F.R. § 4.7; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The appellant is not, however, entitled to a rating higher 
than 70 percent for his PTSD because he simply does not have 
sufficient symptoms attributable to the condition to warrant 
a rating at the highest level of 100 percent.  Even the 
appellant himself acknowledged during his May 1999 VA 
psychiatric examination that he had experienced little-to-no 
adverse impact in his job performance and, indeed, was doing 
quite well - in fact, so much so that he is in a supervisory 
capacity and had worked for his agency for 14 years.  He also 
essentially indicated this during his November to December 
1998 hospitalization, reporting that his responsibilities of 
maintaining equipment for the Apache helicopters were as a 
quality control engineer.  Even one of his most ardent 
supporters, his counseling psychologist at the Vet Center in 
Biloxi, acknowledged in the April 1999 statement that the 
appellant had been able to maintain his "good job," despite 
experiencing some industrial impairment directly related to 
his PTSD problems.  Moreover, there has not been any clinical 
indication at all of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
persistent danger of hurting one's self or others - as 
opposed to the lone isolated incident of domestic violence in 
1998, or an inability to perform the activities required of 
daily living, such as maintaining a minimal degree of 
personal hygiene, or indications of disorientation to time, 
place, person, or situation, or significant memory loss.

Also, since a 70 percent rating represents the maximum level 
of mental impairment the appellant has experienced due to his 
PTSD since filing his claim, he is not entitled to a 
"staged" rating.  Fenderson, 12 Vet. App. at 126.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1).  
As evidenced by the July 1999 Statement of the Case, the RO 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

An extraschedular evaluation is not warranted for the 
appellant's service-connected PTSD disability at issue in 
this case since the evidence does not show that it presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the PTSD has not required 
frequent periods of hospitalization and there is no evidence 
showing that the disability has, in and of itself, markedly 
interfered with employment.  There is no credible competent 
evidence indicating a greater degree of functional loss 
attributable to the PTSD disability than that commensurate 
with the assigned rating.  Therefore, the regular schedular 
standards, with the 70 percent evaluation granted herein, 
adequately reflect the adverse industrial impact on the 
appellant caused by his PTSD disability.  


ORDER

A 70 percent rating, but not more, is granted for the PTSD 
disability, subject to the laws and regulations governing the 
payment of VA monetary benefits.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

